NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 5 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-30163

                Plaintiff-Appellant,            D.C. No.
                                                1:16-cr-02044-SAB-1
 v.

JASON WILLIAM CATHCART,                         MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of Washington
                  Stanley Allen Bastian, District Judge, Presiding

                      Argued and Submitted August 26, 2019
                               Seattle, Washington

Before: HAWKINS, McKEOWN, and BYBEE, Circuit Judges.

      The United States appeals the district court’s grant of Jason Cathcart’s

motion to suppress evidence of child pornography found pursuant to a search

warrant. The district court concluded the warrant was not supported by probable

cause and the good faith exception did not apply. Because the parties are familiar

with the facts, we will not recite them here. We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
§ 1291, and we reverse.

      We need not reach the question of probable cause in this case. Even if the

warrant lacked probable cause, the good faith exception to the Fourth

Amendment’s exclusionary rule applies. United States v. Elmore, 917 F.3d 1068,

1076 (9th Cir. 2019) (holding that the good faith exception to the exclusionary rule

is especially likely to be applicable “when an officer acting with objective good

faith has obtained a search warrant from a judge or magistrate and acted within its

scope” (quoting United States v. Leon, 468 U.S. 897, 920 (1984))). The affidavit

supporting the warrant at issue here contained more evidence than the bare

inference present in United States v. Needham, 718 F.3d 1190, 1194-95 (9th Cir.

2013). Because a reasonable law enforcement officer acting in good faith could

conclude there was probable cause to search Cathcart’s devices, we reverse the

district court’s order granting Cathcart’s motion to suppress.

      REVERSED.




                                          2